Citation Nr: 0532136	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran testified at an August 2005 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  

It is noted that at a hearing before a decision review 
officer at the RO, a matter concerning headaches secondary to 
PTSD was acknowledged, and the RO should address this 
appropriately.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
additional evidentiary development is necessary.  

The veteran's service medical records indicate that he 
received treatment for various ailments in 1970 at the 35th 
BN Aid Station Vinh Long, and the Vinh Long Airfield 
Dispensary.  The veteran has asserted that Vinh Long is of 
the Mekong Delta in Vietnam.

The veteran's personnel file shows his dates of Vietnam 
service, but not the unit he was assigned to at that time.  
The file indicates that as of 1974, the veteran was assigned 
to Co D 293rd Engr Bn, then Co D 94th Engr Combat Bn, and that 
at the time of his discharge in 1980, he was in Co C 76th 
Engr Bn.  

The veteran's personnel file pointed to the following 
campaigns:  VN Winter-Spring 79; VN Sanctuary 
Counteroffensive; and VN Counteroffensive Ph VII.  

The veteran's DD Form 214 indicates that he received a Good 
Conduct Medal w/Bronze Clasp (2 Loops); National Defense 
Service Medal; 4 O/S Bars; Army Commendation Medal; Vietnam 
Civil Actions Honor Medal First Class; Vietnam Service Medal; 
and Expert Badge Rifle M16.  

In a March 2002 statement, the veteran asserted that he had 
been with the 36th Engr Btln and 8229 Helicopter Support 
during two tours in Vietnam.  

A January 2003 Mt. Home VA PTSD intake report contained the 
veteran's statement that his unit was subjected to mortar 
attacks and ambushes as they attempted to build and maintain 
necessary infrastructure to support and supply combat troops.  
The veteran underwent a VA examination in April 2003, and 
discussed stressor events that occurred in Vietnam.  The Axis 
I diagnosis was PTSD, chronic, with moderate degree of 
severity, and dysthymic disorder, adult onset secondary to 
PTSD, moderate degree of severity.  

In May 2003, the RO sent a request to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  The RO 
provided the veteran's social security and military service 
numbers, and listed the units of assignment from 1974 onwards 
(as noted above).  The RO did not mention the veteran's 
allegation concerning his assignment with the 36th Engr Bn.  
The RO summarized the various details that the veteran had 
provided regarding "stressor" incidents-the veteran had 
not, however, provided dates of various occurrences.  In July 
2003, USASCRUR indicated that the alleged stressor 
information was insufficient because it did not have dates 
within 60 days of the stressor, with specific names, or full 
name of casualties.  The letter also stated that it was 
unable to corroborate stressor events involving civilians.    

In January 2004, the veteran submitted a PTSD questionnaire, 
and again stated that he had been assigned to 36th Engr 
(Combat).  In terms of a stressor, he related that he had 
been clearing a road in the jungle when his road grader hit a 
land mine, and that a buddy of his was killed right beside 
him (the veteran did not provide the name of the buddy).  He 
stated that these events happened "1971, end of 1972 or 
beginning 1973."  

At a hearing before a decision review officer, the veteran 
articulated that though his MOS was carpenter, he did not 
really do any carpentry work at first in Vietnam-rather, as 
part of the 36th Engineers, Company D, he hauled asphalt and 
worked on roads.  In the summer of 1970, his base camp was 
subject to a mortar attack, and one of the veteran's 
colleagues, W.V. from Oklahoma was hit.  In the summer of 
1971, working on the QL-4, he was subject to a mortar attack 
and caught in a cross-fire of shooting.  The veteran 
clarified that he was with the 36th Engineers until about 
1972, and went to the A Company of Helicopter Assault where 
he did carpentry work.  

In May 2005, the veteran submitted a VA Form 21-4138 and 
stated that it was very hard to remember exact dates, but he 
had done the best that he could-as such, the veteran 
attached a statement with a narrowed down time line alleging 
the following:  (1) around March through May 1970, the 
veteran had just come to the 36th Engr Bn, and was watching a 
movie at base camp, when a mortar attack hit; (2) around 
August through October 1970, the veteran was mine sweeping 
when building a bridge 5 or 6 clicks south of Vinh Long, and 
drove his compactor over a mine detonating it, which lifted 
his vehicle off the ground; (3) in the summer during 1971, 
the veteran drove a dump truck, and he had just gone across a 
newly constructed bridge south of Vinh Long when he got 
caught in a enemy fire-he exited his truck and hid in a rice 
paddy; and (4) in November through February 1971, in Tri-Vin 
at the very end of the QL-4, the company commander ordered 
him to watch the berm around the base camp, and the veteran 
captured some prisoners, and one of them was beaten.

Because the veteran has provided greater detail about 
possible stressor events since the first request for 
assistance from USASCRUR, and in light of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the RO should attempt to 
further corroborate the alleged stressors.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send information to 
USASCRUR about the veteran's assertion 
he commenced Vietnam military service 
with the 36th Engr Bn Co D, and 
provide the appropriate details from 
the veteran's lay statement submitted 
May 2004, and received June 2005, in 
the record (which are noted directly 
above in the second to last 
paragraph).  The RO should provide the 
name of W.V., the veteran's fellow 
soldier who may have been injured in a 
mortar attack on the veteran's base 
camp around March through May 1970.  
The RO should also utilize a January 
2003 Mt. Home VA PTSD intake report, 
and the April 2003 VA examination 
report, in considering what 
information to send to USASCRUR.   

2.  If the requested development 
results in corroboration of a 
stressor, and if necessary, the RO 
should schedule the veteran for a VA 
examination.  After reviewing the 
claims file, the examiner should 
determine whether such stressor is 
sufficient to account for a diagnosis 
of any ascertained PTSD.  The report 
of examination should include a 
complete rationale for all opinions 
expressed.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection for PTSD.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO 
must issue a supplemental statement of 
the case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


